Appeal by the employer and insurance carrier from an award of disability compensation under the Workmen’s Compensation Law. The sole question presented is whether the claimant sustained an accident arising out of and in the course of his employment. On October 9, 1938, the claimant was working as manager of a restaurant and bar at One Hundred and Sixty-first street, Jamaica, Long Island. Part of his duties was to preserve order upon the premises. At about three o’clock a. m., an altercation took place in the restaurant. In seeking to quell the disturbance claimant caused one person to be ejected and another to leave, while a third refused to go. Then as he was making up cash the third person suddenly struck him in the face. The president of his employer ordered him to seize his assailant and hold him for the arrival of the police. In attempting to do so he chased the man out on the sidewalk in front of the restaurant and around a car standing near the curb. In his effort to catch the fugitive he climbed on top of the car and jumped down and was injured. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Schenek and Foster, JJ.